DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are only partially persuasive to the extent that they apply to the current rejection. Though general change is shape is generally regarded to be obvious, see MPEP 2144.04, the examiner agrees in this case that changing the shape of the Havens apparatus to be planar would make the apparatus unsuitable for its purpose. Applicant argues that Jacobson does not form a seal because the film goes all the way around the cavity. However, applicant’s own invention depicts this same embodiment, see Fig 8, claim 8, [0049] of instant application. So either claim 8 fails to incorporate all the features of claim 1, in which case it would be subject to 112(d), or Jacobson does disclose this feature. Per applicant’s current arguments, claim 8 is thus rejected under 112(d) and the examiner relies on a different reference for this teaching in the current rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since the bladder goes all the way around the cavity, the bladder only seals itself and not the cavity and is also likewise not planar.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 6398992) in view of Browne (US 7188498) and Younie (US 2007/0290389).
As to claim 1, Jacobson teaches a reformable mold [Abstract] with a polymer [col 4 line 13-20] molding surface [col 4 line 19-27], the mold (38, 97, 100, 121, 157) comprising: a base having one or more sidewalls and a floor, the one or more sidewalls extending from the floor and at least in part forming a cavity [Figs 1A-2, 4A, 4B, 6B, 7D, 10B, 13A, 13B], Jacobson teaches the pressure port (190, ports where 10 enters) extends through the base [col 19 line 42-51, Fig 7D, 10B]; and a molding surface of a polymer material extending between the one or more sidewalls (elastic denotes elastomer which is a type of polymer) (32) such that it would seals the envelope[col 4 line 13-20, col 5 line 5-21, col 6 line 62-67, col 10 line 1-15], the molding surface (32) having a molding surface presented away from the floor and an opposite cavity surface presented toward the floor [Figs 1A-2, 4A, 4B, 6B, 7D, 10B, 13A, 13B], wherein the molding surface forms around a positive part into the cavity [Fig 2, col 10 line 9-14, 24-40]. The cavity is capable of being pressurized to a greater pressure than ambient by way of pressure port liquid medium 
Jacobson does not explicitly state the molding surface is thermoformable at a temperature above a transition temperature of the thermoform polymer material.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material (SMP) [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was configured into a shape above the glass transition temperature, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
Examiner notes that both sidewalls and the floor are part of the base so the pressure port can be located in either. 
Jacobsen does not explicitly state that a seal is created between the film and the cavity and that the film is planar and parallel to the floor.
Younie teaches a method of molding [Abstract] wherein a planar flexible film (20) and parallel to the floor (14 bottom) is utilized as a molding surface above base (14) comprising a mold cavity (13) [Abstract, 0032, Fig 1-4]. The film is held across the mold cavity by a frame (21) connected to the film at the perimeter and coupled to the side walls of the base opposite the floor thus sealing the cavity [0011] extending the frame and film between the sidewalls to properly position the film for molding without slippage of the sheet [0033, 0034, Fig 1-4] this configuration allowed for mold faces to produced inexpensively [0007, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  
The examiner notes that the mold be made for a footwear component is part of the preamble and therefore does not limit the claim. Moreover, using the mold to create a footwear component would just be an intended use, which does not limit apparatus claims. 
As to claim 2, Jacobson does not explicitly state the thermoform polymer material is a shape memory polymer.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was configured into a shape above the glass transition temperature, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
As to claims 3 and 4, Jacobson does not explicitly state the transition temperature is a glass transition temperature of the thermoform polymer in a range of 150 degrees C to 175 degrees C.
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition prima facie case of obviousness, see MPEP 2144.05 I.
As to claims 5 and 6, the combination of Jacobson and Browne teach the thermoform material as explained above, but does not explicitly state the apparatus comprises a frame, the frame connecting the thermoform material at a perimeter of the thermoform material and the frame is coupled with the one or more sidewalls at positions opposite the floor allowing for the thermoform material and frame to extend between the one or more sidewalls.  
Younie teaches a method of molding [Abstract] wherein a flexible film (20) is utilized as a molding surface above base (14) comprising a mold cavity (13) [Abstract, 0032, Fig 1]. The film is held across the mold cavity by a frame (21) connected to the film at the perimeter and coupled to the side walls of the base opposite the floor extending the frame and film between the sidewalls to properly position the film for molding without slippage of the sheet [0033, 0034, Fig 1-4] this configuration allowed for mold faces to produced inexpensively [0007, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and included a frame connecting the thermoform material at a perimeter of the thermoform material and the frame is coupled with the one or more sidewalls at positions opposite the floor allowing for the thermoform material and frame to extend between 
As to claim 7, Jacobson does not explicitly state the thermoform polymer material is one of a thermoset shape memory polymer or a thermoplastic shape memory polymer.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory polymer that is either a thermoset or a thermoplastic [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was either a thermoset or a thermoplastic, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
As to claim 8, Jacobson teaches the molding surface forms a portion of a bladder comprised of polymer material phrased as an envelope [col 10 line 1-15]. The combination of Jacobson and Browne teaches that the polymer is a thermoformable as explained above.
As to claims 10, Jacobson teaches the pressure port (190, ports where 10 enters) extends through a sidewall of the one or more sidewalls of the base [col 19 line 42-51, Fig 7D, 10B].  
As to claim 11, Jacobson teaches the base further comprises a backfill port extending through the base and removably sealing the cavity from an exterior of the base, the opening and closing associated valves (95, 99) [Col 14 line 1-12, Fig 4A].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742